Citation Nr: 0639812	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas  


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the M&ROC.  

For the reasons indicated hereinbelow, the case are being 
remanded to the M&ROC via the Appeals Management Center (AMC) 
in Washington, DC.  


REMAND

A review of the claims file shows that a scheduled VA 
psychiatric examination for the purpose of determining 
whether the veteran has PTSD due to service has not been 
conducted.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

In determining whether service connection is warranted for 
PTSD, the Board notes that there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

Although VA attempted to obtain stressor information from the 
veteran in September 2004 without response, the Board finds 
that another attempt must be made to elicit specific 
information from the veteran in support of her claim in an 
attempt to verify her service stressors.  

Based on the above, this case is REMANDED to the originating 
agency for the following actions:  

1.  The M&ROC must review the claims 
folder and ensure that all VCAA notice 
and duty to assist obligations with 
regard to the issue on appeal have been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002).  The veteran should be 
specifically told of the information or 
evidence she needs to submit to 
substantiate her claim for service 
connection for a psychiatric disability, 
which should include the factors 
relevant to a claim for PTSD based on a 
personal assault noted in 38 C.F.R. 
§ 3.304(f).  

2.  The RO should take appropriate steps 
to contact the veteran to request that 
she provide specific names, addresses 
and approximate dates of treatment, both 
VA and private, for all health care 
providers who have treated her for 
psychiatric disability since service.  
Then, with any necessary authorization 
from the veteran, VA must attempt to 
obtain copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran and her 
representative of this and request them 
to provide copies of the outstanding 
medical records.  

3.  The M&ROC should also take 
appropriate steps to obtain a detailed 
description of the events surrounding 
the veteran's claimed sexual assaults 
during service, as well as any other in-
service stressors that she believes may 
have contributed to the development of 
PTSD.  The M&ROC's inquiry should 
include possible sources listed in M21-
1, part III, 5.14(c)(5).  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of 
the incident, and the names of any 
individuals involved.  

4.  If warranted, the M&ROC should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA 22315-3802.  All information that 
might corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.  The M&ROC 
should also request supporting evidence 
from any alternative sources identified 
by the veteran or deemed appropriate by 
the RO.  

5.  Because the veteran does not claim 
that she was in combat, the M&ROC must 
consider all credible supporting evidence 
developed to show that the veteran did 
experience the alleged stressors and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.  

6.  M&ROC should also schedule the 
veteran for a VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.  The examination 
report must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

7.  The M&ROC must notify the veteran 
that it is her responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to her last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

8.  After completing the above, and 
following any other appropriate 
development, the M&ROC must readjudicate 
the issue of service connection for 
PTSD.  If any benefit remains denied, 
the veteran and her representative must 
be provided a Supplemental Statement of 
the Case that includes a summary of 
additional evidence obtained, applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and her 
representative must be afforded the 
applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until she receives further notice; 
however, she may present additional evidence or argument 
while the case is in remand status at the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  



